Title: Abigail Adams to John Adams, 14 November 1779
From: Adams, Abigail
To: Adams, John



Dearest of Friends

November 14 1779


My habitation, how disconsolate it looks! My table I set down to it but cannot swallow my food. O Why was I born with so much Sensibility and why possessing it have I so often been call’d to struggle with it? I wish to see you again, was I sure you would not be gone, I could not withstand the temptation of comeing to town, tho my Heart would suffer over again the cruel torture of Seperation.
What a cordial to my dejected Spirits were the few lines last night received. And does your Heart forebode that we shall again be happy. My hopes and fears rise alternately. I cannot resign more than I do, unless life itself was called for.—My dear sons I can not think of them without a tear, little do they know the feelings of a Mothers Heart! May they be good and usefull as their Father then will they in some measure reward the anxiety of a Mother. My tenderest Love to them. Remember me also to Mr. Thaxter whose civilities and kindness I shall miss.
God almighty bless and protect my dearest Friend and in his own time restore him to the affectionate Bosom of

Portia

